Title: To George Washington from Brigadier General Alexander McDougall, 21 June 1777
From: McDougall, Alexander
To: Washington, George



Sir
Hawerstraw [N.Y.] 21st June 1777.

Your favor of the 20th reached me this morning. The Brigade left this yesterday morning; under Col. Cortlandt: It was Necessary for me

to stay behind to Expedite large Parties not then ready to march; which I got over last Night. The Brigade at noon must be at Pumton; where I should have halted them; but I have this moment receivd express orders, from General Putnam, to return with the Brigade to Peeks Kill. Time will only permit me to add that I am, with great respect Your Excellency’s very Hble Servt

Alexr McDougall

